Exhibit32.1 Certifications Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section1350) In connection with the Quarterly Report of National Health Partners,Inc. (the “Company”) on Form10-Q/A for the fiscal quarter ended September 30, 2012, as filed with the Securities and Exchange Commission (the “report”), I, David M. Daniels, Chief Executive Officer and Chief Financial Officer of the Company, do hereby certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that to my knowledge: the report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January 4, 2013 /s/ David M. Daniels David M. Daniels Chief Executive Officer, Chief Financial Officer and Principal Accounting Officer
